Passenger Name Record (PNR) (debate)
The next item is the Council and Commission statements on the Passenger Name Record (PNR).
Madam President, in accordance with the Treaty of Lisbon, the Council Presidency submitted to Parliament two agreements on the use of passenger name record data, known as 'PNR agreements', one dating from 2007 with the United States and the other from 2008 with Australia. We have asked Parliament to give its approval to both agreements so that they can enter into force permanently, as at the moment, they are being applied merely provisionally.
According to the Treaty of Lisbon, it is for Parliament to decide whether or not to approve these agreements, which determine the conditions under which PNR data on passengers on aircraft flying from the European Union can be shared with third countries.
The Council understands Parliament's concerns - in line with what we have just been debating - specifically on the collection and sharing of that personal data which has to do with the fact that a person is included on a flight passenger list to fly outside the EU. The Council has therefore asked the Commission to put forward a general guideline document in this respect.
I must say that the motion for a resolution that we have seen appears to be highly appropriate and, moreover, we welcome the constructive attitude not to vote on the agreements for the time being and the fact that the motion for a resolution calls for a suitable mechanism for reviewing the agreements.
In the case of the United States, it is true that there already exists a report reviewing the way the agreement works, and the Council will state its position once the Commission has proposed and submitted its recommendations for a new agreement with the United States. In the case of the agreement with Australia, there has not yet been a review of how well it is working. It will be for the Commission to decide whether it will wait for such a review of the agreement before it sets out a new negotiating mandate.
When the Commission proposes new mandates for negotiations with the United States and Australia, the Council will examine them carefully. In that respect, it will, of course, take account of Parliament's wishes, as always.
With regard to the Council's request to the Commission for a broader, more generic regulation on the use of PNR data, we should remember that back in 2007, the Commission proposed a framework decision. During the Swedish Presidency, however, the decision was made not to pursue the debates on that framework decision, since the Swedish Presidency justifiably thought that, as the Treaty of Lisbon was about to enter into force, the topic was going to be a matter for codecision with Parliament and therefore the debate had to involve Parliament.
Consequently, the Presidency cannot, at the moment, adopt a position on the content of a future general scheme for the data of passengers who are on a list to travel outside the European Union until the Commission proposes a directive on the use of such data and there is a debate with this Parliament under the codecision procedure, which is the procedure we have had since the Treaty of Lisbon entered into force on 1 December last year.
In any case, in this respect, our ideas are, to a great extent, in line and in agreement with the criteria and positions that can be deduced from Parliament's motion for a resolution, which is just a motion for the time being. I would like to highlight three items in it. First, the data may only be used for the purpose for which it was obtained, which is similar to what we said before with regard to the SWIFT agreement; secondly, the collection of such data must be in line with our data protection legislation; and, moreover, there must be a series of guarantees and safeguards covering the transfer of such data to third countries.
These, I believe, are three important principles. They are in the motion for a resolution and, in that respect, we agree with the motion.
Member of the Commission. - Madam President, the importance of collecting PNR data is acknowledged by a growing number of countries in the world, including EU Member States. They use such data to combat terrorism and other serious crimes.
To ensure that basic principles of data protection are respected and that PNR data is only used for specific law enforcement purposes, the EU has signed agreements with a number of countries on the transfer and the use of PNR data. Two of these agreements, with the US and Australia, are before you for consent to conclude them.
With your resolution, you propose to postpone the vote on the consent and you call upon the Commission to propose a series of requirements for all PNR agreements with third countries. You also call upon the Commission to renegotiate these two agreements on the basis of new negotiating directives which should meet those requirements. I think that is a wise strategy.
In your resolution, you also refer to the PNR agreement with Canada. That agreement was linked to a set of Canadian commitments and a Commission adequacy decision. These documents expired on 22 September last year and a new agreement should therefore be renegotiated with Canada.
For practical reasons, it was not possible to do this before September 2009. However, this does not diminish the level of protection of PNR data transferred to Canada. The PNR agreement itself does not have an expiry date; it has never been terminated and thus continues to be in force. The Canada Border Services Agency has confirmed in a letter to the Commission, to the Council Presidency and the Member States that its commitments will remain in full effect until a new agreement is in force.
I would like to thank the rapporteur Ms Sophia in 't Veld and the other political groups for their constructive approach on these files, under which the agreements with the US and Australia remain provisionally applicable until their renegotiation. I will, in the meantime, propose a set of three recommendations for negotiation directives to the Council as a part of a PNR package.
The package will consist firstly of a communication on a global external PNR strategy, including a set of general requirements that any PNR agreement with a third country should observe; secondly, two negotiating directives for the renegotiation of the US and Australia PNR agreements, and negotiating directives for a new agreement with Canada; and, thirdly, a new Commission EU PNR proposal based on an impact assessment.
This package will take due care of your recommendations as presented in this resolution, but also in the resolutions of November 2008. Moreover, it will take due account of the advice of the European Data Protection Supervisor, the Article 29 Working Party on Data Protection and the national data protection authorities. I believe it is important to present an EU PNR system at the same time as the measures to ensure coherence and consistency between the EU's internal and external PNR policies.
In conclusion, I welcome this resolution and I will act according to these recommendations. I am looking forward to working further with you on these issues.
Madam President, Commissioner, Mr López Garrido, with the analysis of Passenger Name Record (PNR) data, as with SWIFT, an attempt is being made to reconcile the fight against global terrorism and serious crime with the fundamental rights of all to the protection of privacy and information self-determination. We must also be aware, however, that in this age of mobility, there cannot be adequate security in Europe and worldwide without effective and rapid data exchange.
In the digital age, we also have to ensure special protection as regards information self-determination and privacy. I therefore also consider it essential to make a more exact distinction between data needed to fight crime and sensitive private data. For me, there is no doubt that we must firmly integrate controls, the right of appeal, access rights, claims for damages, as well as the length of the retention period, in the agreement. Using the push method, it should be checked whether there can or need to be exceptions in urgent cases.
As regards the use of PNR data, we should also include serious crime. To me, that includes offences like child pornography, people trafficking, murder, rape and also drug trafficking. In my opinion, this would also contribute to protecting the personal rights of those affected.
I think it is good that we are taking a decision on the agreement on PNR data, in order to develop a basic model for all future agreements of this sort and to recommend a negotiating framework to the Commission, so that it takes into account our own ideas on data protection. Perhaps in future, there will also be room to consider combating terrorism and crime together with our transatlantic partners in a joint institution. That would certainly also be a step towards confronting globalised crime on a global scale.
Madam President, there are a few basic things I would like to say about this agreement. There are, by all means, similarities with SWIFT, but also differences. If the European Parliament had to vote today on the Passenger Name Record (PNR) agreement, we would have no other option but to vote no. That is quite clear. There are still significant objections to this agreement. I will go into the details once more shortly. That is why I was not happy when we spoke about postponing the vote. However, unlike SWIFT, there were definitely good reasons for this postponement. Nevertheless, I will say quite clearly that, for us, it does not mean that the vote can be postponed indefinitely, so that we now have a provisional agreement for years on end. It is very important to us that we quickly reach a new negotiating mandate and, if possible, before the summer break, so that we can quickly gain clarity in detailed questions on how we should handle this data and what data should be included.
Data protection plays an important role and here, I would like to use the opportunity to address once again the question as to what data should be transmitted. PNR covers 19 individual pieces of data. I know from conversations I have had that it is of course possible - if you want to - to create personality profiles from these pieces of data. Now, of course, those with whom we have such an agreement are saying they have no interest in this, they will not do it and that relevant data is erased. However, if certain data that could be used to create a personality profile is not used at all, then we must consider whether it should indeed be collected, or - if we reach an agreement - whether all of the data needs to be transmitted. That is a crucial question. We also have to check what level of protection is afforded to data that is transmitted. We know that the regulations in both agreements with the USA and Australia are very different. With a view to further requests by other countries that want to have similar agreements, we should ensure that every time we reach an agreement, special standards apply.
We also have to consider in detail the question of how this data is to be used. Originally, it was always said that it was about combating terrorism. Now however, it is also about serious crime. This can be discussed. However, we must go into great detail here. We know that even within the European Union itself, legal systems and legal culture vary greatly. This may mean that the definition of what constitutes a serious crime is completely different in terms of the type of crime. That means we need to look again in detail at what we are discussing when we say that serious crime should also naturally be included.
I hope that in future, with the implementation of the agreement, we ensure that there is a regular exchange of information between the institutions. The President-in-Office of the Council has indicated that there has been a first review as far as the agreement with the USA is concerned. Officially, we still do not have these results yet. That was in February. In future, I would not only like to see reports being drawn up regularly, I would also like to see these reports actually being made available to the European Parliament immediately.
It is very important to create a uniform agreement. The issue of data must be reviewed again. However, I believe that, on the basis of the previous discussion, we will probably reach a good agreement, and I therefore view further negotiations as something entirely positive.
on behalf of the ALDE Group. - Madam President, as rapporteur I would first of all like to thank the shadows for their excellent, pleasant and fruitful cooperation resulting in a joint resolution. Of course, this is not the final stage, as our talks on the topic and the text will continue. Today we consider the request for consent by the Council on the two agreements with the US and Australia.
This House has always been highly critical of the use and transfer of PNR data. As a matter of fact, in 2004, Parliament sought the annulment of the agreement with the US before the European Court of Justice. It would therefore be inconsistent with our earlier positions to give consent without further ado.
However, Parliament being responsible and cooperative as always, we agree that by rejecting the two agreements, we will create legal uncertainty and practical difficulties for citizens and carriers. So we propose instead to suspend the vote and request the Commission to develop a coherent approach to the use of PNR that is based on a single set of principles. I am very pleased to note that the Commission and the Council have embraced this strategy and that they are committed to working fast and flexibly. We urge the Commission in particular to submit the PNR package, as it is now dubbed, before the summer break.
Such a coherent single approach seems the pragmatic option when more and more countries are requiring the transfer of passenger data. Then there is the lapsed PNR agreement with Canada - or whatever the legal status is, as this is not entirely clear - as well as the shelved proposal for an EU PNR. This draft resolution sets out a number of basic principles and minimum requirements for the PNR package, and they are, as it were, our conditions for consent. A key element or key word here is proportionality, because it must be demonstrated convincingly that the same end cannot be achieved with less intrusive means. This is really the key to everything.
We specifically need to look at API data and ESTA in this context. We need, for example, to distinguish very clearly between the massive collection and use of data on all passengers for the purpose of automated searches such as profiling and data mining on the one hand, and targeted searches for known suspects on the other hand, identifying people who are, for example, on a no-fly or watch list. That is something completely different and we need to distinguish very carefully.
Secondly, there must be a clear and strict purpose limitation in line with earlier resolutions, and we insist that data be used only for law-enforcement and security purposes and on the basis of very precise definitions of what that is: organised international crime and international terrorism. We need to make very clear what it is that we are talking about. Any use of PNR must be in line with EU data protection standards. It is our prime responsibility to represent the interests of our own European citizens. They have a right to know that we uphold European law in international relations and in our internal policies.
Finally, we recognise the need to provide law-enforcement and security authorities with the necessary means to do their job in an era of unprecedented mobility, but Europe also has a duty to protect our rights and freedoms. I believe with the forthcoming PNR package we have a unique opportunity to get it right.
Madam President, I do not want to repeat what my fellow Members quite rightly said before me, but rather make a few general remarks.
I do not know whether you have ever seen the film Minority Report. If not, then I would recommend that you watch it. In this film, law enforcement agencies of the future use a so-called pre-crime system to try to arrest criminals before they have committed any crime. So-called pre-cops try to predict the future by constantly monitoring people's feelings and manners of behaviour. Great! A seemingly infallible system that finally provides security. Then the chief investigator himself is targeted and the house of cards collapses.
I do not want to irritate you just now by reviewing this great and still relevant film in even more detail, but the uncontrolled access to all passenger information of all people worldwide for the purpose of profiling and nothing else has been going on in the USA at least since 11 September 2001. This uncontrolled access contradicts not only all data protection regulations of the European Union, but fundamental constitutional principles, like the presumption of innocence, the right to a fair trial and the prohibition of the arbitrary abuse of power.
In our opinion, the agreements negotiated by the EU with the USA and Australia on access to Passenger Name Record data are a serious violation of European fundamental rights and provisions of the rule of law, and as the European Parliament we have mentioned this on several occasions, as Mrs in 't Veld has already made clear. As the European Parliament, we cannot support these, but call on the Commission and the Council to lay a new mandate on the table that puts the protection of citizens worldwide before such a pre-crime system.
Madam President, I am not an illustrious film critic, as the previous speaker is. I would not like our debate to be a debate about cinema.
Coming back specifically to the subject of our discussion, PNR data transfer should, in fact, be something obvious. It used to be that this data was gathered for commercial purposes, but today, it can be of good service in the fight against crime. However, this legitimate matter has become, in some sense, an element - let us say it sincerely - of a certain interinstitutional war which has been going on between the European Parliament and the Council for years. It is not good that a motion which, in my opinion, and the opinion of my group, is so very relevant and legitimate, was introduced by the Council independently, without any consultation with Parliament. For in this way, what is, in fact, a judicious motion, is now automatically being opposed by those who, even though they are in favour of data transfer, want to safeguard the European Parliament as a strong institution which is governed by its own laws and has a strong political will to make joint decisions.
I have the impression that in the debate on PNR, those who support PNR data transfer are, paradoxically, in the opposing camp, because they do not like the way the Council treats Parliament. Let us say it plainly - we know from international experience that this is not the first time this has happened. Furthermore, even some of those who support PNR data transfer think we should, today, make a political demonstration and show the Council its place in the pecking order - in a word, to punish the Council for its arrogance.
Finally, as a Polish saying goes, in this way we are, like it or not, throwing the baby out with the bathwater. We are, quite rightly, giving the Council a smack, but on the other hand we are, in a sense, limiting our own instruments in the fight against terrorism, the mafia and organised crime.
Madam President, in contrast to previous speakers, I would like to compliment Mr Albrecht on his comparison with the world of film. I believe it is important from time to time to allow culture to highlight society's criticisms and it is something we could learn from here in Parliament. I would also like to thank the rapporteur, Mrs in 't Veld, for her commitment to the protection of privacy and the rule of law in this matter as in many others.
The other day, the Spanish Presidency said that air travel is affecting the right to free movement, which is a fundamental right. That is something we should bear in mind today as we discuss PNR, because the intention behind the use of PNR data is to decide who has the right to fly and who does not have that right. Naturally, this affects our rights - not only the right to free movement, but also those under signed international conventions on our political and civil rights.
The aim of the EU and of internal mobility is to make borders disappear and for the EU to result in greater freedom of movement. It does this for certain people, but for asylum seekers, refugees and so on - the bulk of whom are, in fact, women and children - the decision concerns whether or not they have the right to be allowed to fly. This can be a matter of life and death for these people. It is therefore important that we here in Parliament and in the Commission really look closely at how PNR data will be used. It concerns freedom of movement, but it also concerns international conventions and our civil rights.
(MT) I would like to make three brief comments. First of all, we have just been talking about the SWIFT agreement and we said that it taught us certain lessons. I believe that one such lesson was learnt by Parliament, namely that greater power brings about greater responsibility. I believe that the strategy adopted by Parliament on the PNR agreement demonstrates that even Parliament understood that it has more power and therefore needs to shoulder greater responsibility. This is something that we would do well to emphasise.
Secondly, is this agreement important or not? In my opinion, it is very important indeed. Our fight against terrorism is important for our citizens' security and we carry great responsibility in this regard. Should an incident occur, our citizens will turn to us and ask, 'What did you do in order to safeguard our security?'
My third point: Does this agreement raise issues on data protection and citizens' privacy? I believe that yes, it does, and it raises certain concerns that we need to address in detail so as to be able to reach an agreement that can guarantee and safeguard citizens' interests, especially concerning their privacy. Therefore, I believe that the resolution before us is good and well balanced. It clearly demonstrates what Parliament wants to achieve with respect to this agreement, in its bid to prove that we are exercising our powers with responsibility. Therefore, I would like to congratulate the rapporteur of this resolution for her work on this dossier.
(NL) Madam President, Mr López Garrido, Commissioner, ladies and gentlemen, the debate on Passenger Name Record (PNR) data is very similar to the one we have just held on SWIFT. Basically, we are talking about the quest for a healthy, acceptable balance between security and the protection of privacy. Both are important, of course, and a careful balance needs to be struck between them. The problems in European aviation over recent days have demonstrated once more the essential role played by passenger and freight transport in the organisation of today's society. Just about everyone will travel by air sooner or later.
Therefore, it is unacceptable for us to have dozens of items of data continually transferred and updated, often completely unwittingly, without there being cast-iron guarantees to prevent abuse; particularly as, for example, the US authorities already use a wide variety of information sources for a very long time to assess whether or not a person is suspicious, ranging from his or her visa application to check-in procedures at the airport. A few weeks ago, I was able to see for myself in the PNR centre in Washington how a whole team is working round the clock to reduce an initial rough list of approximately 5 000 people each day to a small list of a handful of people to be denied access to US territory. Evidently, only an administrative appeal is possible against such a ban on entering US territory.
It is clear that this flow of data must remain confined within certain limits and that the minimum conditions set out in the resolution must be laid down, such as restricting the use of this data to the detection of terrorism and international crime. I agree with my fellow Members who have said that this must indeed be well defined, that all of this must, of course, be in keeping with the European data protection standards, and that this also applies when transferring data to further third countries where applicable.
In my opinion, we also need to provide rather more clarity regarding the 'sensitive' PNR data, as I believe quite a few things are open to interpretation in this regard. Therefore, I support the proposed postponement, so as to enable a new negotiating mandate to be presented, sooner rather than later, that takes account of our questions. I take note of the constructive position of the Council and the Commission and, like my fellow Members, expect to see more clarity by the summer months.
(NL) The tension has indeed eased a little, ladies and gentlemen. Mrs in 't Veld has drawn up a splendid resolution, one that is embraced by the Commission and the Council. That is excellent in itself, and I agree with her: I think it very prudent to state at this juncture that we are drawing up a single clear guideline for all future Passenger Name Record (PNR) agreements that takes account of proportionality, which means transferring only the data truly and strictly necessary for the intended purpose, namely combating terrorism, and to make clear that this is the one and only objective. This guideline must also make provision for reciprocity and provide that data cannot be stored for years to come, that time limits are indeed set, and that we stand by our fundamental rights. The European Convention for the Protection of Human Rights and Fundamental Freedoms has now been declared binding, and so that, too, will have to be reflected in such PNR agreements. Therefore, it strikes me as the right time to submit this to the European Union Agency for Fundamental Rights in Vienna, and I should like to ask this of the Commission.
There is one other thing we should take into account, which is that it has now become customary for citizens to communicate with a foreign state - in this case, often the United States - via an enterprise, namely an airline, that has nothing to do with it, should not actually need certain of my details, and should not be trying to play this mediating role. Something needs to be done about this.
(DE) Madam President, freedom over the clouds, as the singer-songwriter Reinhard Mey once sang, will come to an abrupt end with the agreement with the USA on the retrieval of Passenger Name Record (PNR) data. In August, a member of our group staff experienced first hand the effects the restriction of this freedom is already having. Since the US authorities had put his name on their terror watch lists, the aircraft in which he was flying was not allowed to cross US air space. As we all know in this House, this had considerable disadvantages and it was later revealed that there had been a misunderstanding.
Today, US authorities are already receiving a wide variety of data - credit card numbers, booking data, seating preferences, special food preferences, IP addresses and passenger information - without clear data protection regulations. I would like to say quite clearly that we reject that, as well as the bulk transfer of data relating to flying, referred to as PNR, as it now is to be developed. We cannot support it as it is currently formulated, because it is not for a specific purpose, and it is not proportionate or useful. Finally, I would like to say that we must not allow the emergence of proactive risk analyses of patterns of travel and behaviour. We need disclosure regulations like the USA's privacy act. These must be opened to European citizens. The way to legal action must likewise stand open to them.
(DE) Madam President, Commissioner, Mr López Garrido, I too would firstly like to make a short comparison with the SWIFT debate. I was quite delighted to hear the representative of the Council talk of dedicated objectives in negotiations for this new SWIFT agreement. I am therefore quite surprised by the sort of effect and power the Treaty of Lisbon and the statement by Parliament have had on the Council, which now wants to champion the interests of Europe. I hope that we experience the same momentum now when we are talking about Passenger Name Record data, and that here there is also a commitment to fighting on behalf of European interests.
Secondly, I would like to say that I believe we all agree that from the point of view of legal certainty for both airlines and citizens, when it is a question of data protection rights, such agreements make sense. The standards that we want have been set out clearly in the joint resolution.
Thirdly, I would like to mention a point that is not directly connected with the agreements, but definitely relates to the subject, in other words, the debate in the Council as to whether we also need or should develop a European PNR system. The last major terror threat in Europe was the Detroit case when an attacker boarded a plane and wanted to fly to Detroit. That happened last year before Christmas.
In this case, we learned that in the United Kingdom, we knew that this person was a threat. However, those who decided whether he could fly or not did not have the necessary information to hand. What I want to say here is that I believe that in the European Union, the problem is not whether there is enough data available. I believe that we already know who poses a threat. The problem is getting the data to where we need it in order to prevent threats.
In Toledo, the Spanish Presidency proposed - and I am grateful for this - that we strengthen the networking of counter terrorism authorities in Europe. Unfortunately, this proposal was not taken up by the European interior ministers. Instead, there was the proposal to build new data sets and gather new data. It often seems to me that for the interior ministers, collecting new data is the easy option. I would firstly ask you to attend to the networking of the authorities involved; then we would achieve a lot in the fight against terror.
(SL) I firmly believe that all Members of the European Parliament are aware of the importance of timely and accurate information in ensuring the safety of their many journeys. Today, as we face air traffic chaos, the scale of the daily movement of passengers is much more obvious to us all. Unfortunately, the financial losses of many airlines bear a rather obvious testament to that because of the missed flights and the crowds that have been and are still waiting for a seat on the first available flight. I hope now that we will soon be able to fly safely again.
Any passenger who travels by aeroplane discloses their data explicitly only to the authorities responsible for combating terrorism and organised crime. I have no quarrel with that. If I voluntarily post details of when and where I am travelling on Twitter, then I do not mind such information being used in ensuring day-to-day air traffic security. What I do object to, however, is the fact that PNR agreements do not set predetermined conditions and criteria for all countries equally, that they do not specify the data we need to disclose and that we do not know the exact purposes for which such data will be used by the authorities.
My question to you is as follows: can we expect to be given a mandate to negotiate a new agreement on the transfer of data records before or during the summer? Furthermore, will all agreements between the European Union and individual countries that wish to enter into them be model agreements and agreements with equal, high and clear standards for the use and protection of data? What action will you take to prevent PNR data being used in the profiling and definition of risk factors? The point I wish to make is that any possibility of allowing personality profiling based on ethnic origin, nationality, religion, sexual orientation, sex, age or health is unacceptable.
To this, I would like to add that no data collection system is sufficient in itself. We cannot prevent attempted terrorist attacks without sound data exchange and cooperation of the intelligence services. A very good reminder of that was the failed attack on the aeroplane flying to Detroit around Christmas last year. What we need, above all, is to use efficiently the instruments we already have in the fight against terrorism and, in particular, better cooperation.
To conclude, I definitely do not want to say 'no' to an agreement that would offer security to us all, citizens of the EU. Still less do I want to see our fundamental privacy rights being violated. However, it is right that any intrusion into our privacy should be balanced with security and efficiency of measures and with the protection of human rights.
(DE) Madam President, today we have before us the second dossier of an agreement with the USA that is beset with huge problems in matters of data protection. That actually brings me to the confirmation of the proposal by our European Data Protection Supervisor, Mr Hustinx, who said that it would make sense to once and for all negotiate and conclude a comprehensive transatlantic framework agreement on data protection. That would be a rewarding task for both sides and would help us in many ways.
In general it is clear that we have completely different concepts of security here and on the other side of the Atlantic. As the European Parliament, we must also ensure that our Commission does not merely accept what the USA proposes, but brings our standards into these negotiations with a sense of proportion and on an equal footing. Therefore, a definition of the term 'serious crime' is vital. Clear correction of data must be possible. For us, data protection must be activated, otherwise this agreement is a non-starter.
(PT) Mr López Garrido, Mrs Malmström, we have shown our concern about the transfer of PNR data to the United States. Such data may be kept for years after the safety checks have been carried out, and there is no legal protection for anyone who is not a US citizen.
The agreements we have concluded with both Australia and Canada have always been more acceptable and more in line with the principle of proportionality, as they allow for limited access in scope, in time and in the number of details, as well as oversight by a judicial authority. I agree that general principles and rules should be laid down as a basis for making any agreements with third countries. We may, in fact, see an avalanche of similar requests from other countries whose traditions regarding data protection and respect for human rights give greater cause for concern. In addition, if we want true reciprocity, we will have to consider creating a single system for the European Union that involves Europol throughout the process.
Mr López Garrido, Mrs Malmström, in my opinion, any agreement will only be acceptable if guarantees of a suitable level of data protection are given, respecting the principles of necessity and proportionality and the EU rules in force. It is also vital to ensure that only the 'push' method is used; in other words, the data must be supplied by us and not automatically drawn out by bodies in third countries that are given access to our databases.
I therefore support the joint proposal by the rapporteur Mrs in 't Veld and the political groups to postpone the vote on Parliament's consent, so as to give more time for the negotiations to meet the concerns that we have expressed here.
(RO) The protection of personal data is one of the fundamental rights of European citizens. The Treaty of Lisbon strengthens previous provisions thanks to the legal and mandatory nature of the Charter of Fundamental Rights of the European Union. Any personal data must be processed in accordance with Directives 46/1995, 58/2002 and 24/2006. In fact, the European Parliament requests that any international agreement concerning personal data be signed subject to the signatories having in force similar provisions to those contained in the directives mentioned above.
In the information society and particularly during the development of the broadband communication infrastructure, the Data Storage Centre and the Data Processing Centre can be situated in different locations or even different countries. This is why we are asking that any international agreement concerning personal data stipulates the requirement for personal data to be stored and processed only in locations which have similar legal provisions to those contained in European legislation. One last point, Madam President: how can European citizens give their consent and, in particular, under what conditions?
Madam President, I would like to make three comments by way of a conclusion on our part in this important debate.
The first concerns the point raised by Mr Weber as to whether Europe can or should have its own passenger name record data system, and what scope it might have. We are in favour of there actually being a general regulation on the transfer of passenger - essentially air passenger - data. We have therefore asked the Commission to carry out a study and, if appropriate, to prepare a draft directive laying down a general regulation in that respect including - as Mrs in 't Veld's motion for a resolution states - a privacy impact assessment. That is to say, to what extent do effectiveness and proportionality, two principles that we have to take into account, impact on privacy and, therefore, how far should a European regulation go in this respect and what measures ought to be adopted in any case to protect fundamental rights?
That is what Mrs Fayot mentioned: what measures ought to be adopted?
I think the debate we had on SWIFT may clarify matters. I believe the principles we discussed then and agreed upon should be present here. We are talking about the right to privacy, the right to a private life, the right to one's person and one's own image, which must always be preserved. Fundamental rights are indivisible, and in this case we are dealing with something that could jeopardise fundamental rights, so I believe we have to act with the same care that we talked about in the previous debate.
Lastly, my third comment is connected with the previous one. As a general thought, it does not seem to me that security and freedom are two opposed principles or, in other words, that it is a kind of zero-sum game and that as we provide greater security, we will have less freedom, or as we give greater protection to fundamental rights and freedoms and are fundamentalist in protecting our fundamental rights, we will have less security.
I think that is a false dilemma. On the contrary, I believe that security and freedom are two principles that enhance each other. Both principles are therefore expressed and recognised in constitutions and in European legislation, and they are both present in the Treaty of Lisbon. We must always bear in mind that there is a Charter of Fundamental Rights in the Treaty of Lisbon, a charter requiring respect for fundamental rights, which is absolutely sacred and must not be violated. I believe, therefore, that, when we think beyond the short term - because sometimes our thinking is very constrained by the short term - and think about the long term, the measures designed to protect our security, if prudent and well thought out, always prove to be effective. Protecting rights and freedoms is always something that improves citizens' well-being and, in the end, their security as well.
Member of the Commission. - Madam President, yes, I have seen the film Minority Report. It is a good and interesting film, quite scary, and this is not what we are trying do with this.
I think this has been a very interesting and constructive debate and I agree that there are similarities with the SWIFT or TFTP discussions. It is about fighting serious organised crime and terrorism, but it is also about how we protect the privacy of the individual. It raises questions of data protection, of proportionality, clarification of the purposes, definitions, legal certainties, etc.
The negotiations on the TFTP with our American friends will also give us important experiences that we can bring into the PNR discussions. It will help us further clarify the thinking of the European Union and get closer on this, which I think will be helpful. I think the TFTP work we have been doing so far between the three institutions has given us experiences on how we can work together - the Council, Parliament and the Commission - on these extremely difficult and sensitive issues. Hopefully, we will have good results.
I have listened carefully to the debate. I have read your resolution. I think it is a very balanced and wise resolution. As I said, we will start working immediately based on that and I am looking forward to good cooperation and discussions with you in working on this. As you know, I had already promised Parliament during the course of my hearing that I would carry out an overview of all the anti-terrorist measures we have at our disposal in the European Union - to identify them, have a list of them and discuss them with Parliament - and also of the overall architecture of all our data information and sharing systems, so that we have this in our mind when we start our work. I think this is important and I think it will increase the transparency and depth of our discussions.
Thank you, Commissioner, for this collaboration; I hope it will be fruitful. The debate is closed.
The vote will take place during the first part-session in May.